United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1606
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Eleanor Repper

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: July 19, 2022
                                Filed: July 22, 2022
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Eleanor Repper appeals after the district court1 revoked her supervised release
and sentenced her to a term of imprisonment within the advisory Sentencing

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
Guidelines range. Her counsel has moved for leave to withdraw and has filed a brief
challenging the substantive reasonableness of the sentence.

       We conclude that the revocation sentence was not unreasonable, as there is no
indication that the court failed to consider a relevant factor, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors. See United States v. Larison, 432 F.3d 921, 922-24
(8th Cir. 2006) (standard of review); United States v. Perkins, 526 F.3d 1107, 1110
(8th Cir. 2008) (revocation sentence within Guidelines range is accorded presumption
of substantive reasonableness on appeal). Accordingly, we grant counsel’s motion
to withdraw, and we affirm the judgment.
                        ______________________________




                                         -2-